Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-36 are under examination on the merits.
Claims 37-68 are canceled.
On 5/6/21, the examiner called up the attorney of applicant (Mr. Alex A. Andalis) to discuss the issues of concern but no reply was received.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-25 and 28-36 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. The phrase “expression system” in claim 15 (and its dependent claims 16-25) and claim 28 (and its dependent claims 29-31) and claim 32 (and its dependent claims 33-36) is confusing. It is unknown what applicant means by said phrase and the disclosure fails to define the metes and bounds of said phrase either. 
Since said phrase (product) is confusing, a method of use of said product (phrase) is also confusing (see claims 26-27). Appropriate clarification is required.


(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-36 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. Claim 1 (and its dependent claims 2-13), claim 15 (and its dependent claims 16-25), claim 28 (and its dependent claims 29-31) and claim 32 (and its dependent claims 33-46)  are each directed to a genera of vectors comprising 4 different nucleic acids, and a genera of systems comprising two vectors and host cells comprising them, wherein said respective genera are inadequately described in the disclosure.
 	The court of Appeals for the Federal Circuit has recently held that such a general definition does not meet the requirements of 35 U.S.C. 112, first paragraph. “ A written description of an invention involving chemical genus, like a description of a chemical species, requires a precise definition, such as be structure, formula {or} chemical name, University of California v. Eli Lilly and Co., 1997 U.S. App. LEXIS 18221, at *23, quoting Fiers v. Revel, 25 USPQ2d 1601, 1606 (Fed. Cir. 1993). The court held that “ in claims involving chemical materials, generic formulae usually indicate with specificity what generic claims encompass. One skilled in the art can distinguish such a formula from others and can identify many of the species that the claims encompass. Accordingly, such a formula is normally an adequate description of the claimed genus. In claims to genetic material, however, a generic statement such as “vertebrate insulin cDNA” or “mammalian insulin cDNA,’ without more, is not an adequate written description of the genus because it does not distinguish it from others. One skilled in the art therefore cannot, as one can do with a fully described genus visualize the identity of the members of the genus”.  Here, applicant is claiming a genera of vectors, and a genera of expression systems and host cells comprising them by what they do rather than what they structurally are and this kind of description fails to meet the requirements of 112 first paragraph.
 	In claims 6-9, 22-23, 29-30, 34-35 some more structural information is provided but in view of complexity of the products claimed such little information is still inadequate to fully describe the genera of products claimed.
 	To be more specific,  the disclosure (see examples) provides some scattered structural information about an expression system comprising at least two vectors each comprising a bicistronic transcript and based on the disclosure provided it is confusing as how the single vector of claim 1 can encode a functional heteromeric immunoglobin (or any other recombinant protein) in a mammalian host cell. 

 	In addition, the disclosure provides inadequate information as how such heteromeric immunoglobulins (or other recombinant proteins) are recombinantly produced by a single vector in mammalian cells without the presence of an internal ribosomal entry site (IRES) as said sites are only recited in very few claims (see claim 6, 20) and even in those claims alternative language is utilized as to the number and location of such sites. 
 	As for the genus of selectable markers or DNA encoding them, only 3 species are provided , see claim 4 for example, and out of said 3 species only one namely glutamine synthase (GS) has been exploited in this application. With respect to mutants (mutGS) of such selectable markers again very little information can be found in the specification.
 	Therefore, based on scarcity of information provided in this application and considering the breadth of genera of products claimed, one killed in the art fails to reach the conclusion that applicant had possession of the invention at the time of filing.
 	Since the product of claim 15 is inadequately defined (see 112 second above) and described, a method of use of host cells comprising said product (see claims 26-27) are also inadequately described.
	No claim is allowed.
Allowable Subject Matter
SEQ ID NO:6,10,25,19, 21-23 appear to be novel. Further, the prior art fails to suggest such specifically claimed sequences, Hence, said products are also non-obvious.
Note:
The following reference may be of relevance to this invention:US patent No. 7,691,605, 4/2010.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARYAM MONSHIPOURI whose telephone number is (571)272-0932.  The examiner can normally be reached on full-flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Manjunath Rao can be reached on 571-272-0939.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARYAM MONSHIPOURI/Primary Examiner, Art Unit 1656